        Case 1:19-cv-00203-CWD Document 27 Filed 09/18/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS,                        Case No. 1:19-cv-00203-CWD
 WESTERN WATERSHEDS
 PROJECT, and WILDERNESS                     ORDER
 WATCH,

        Plaintiffs,

        v.

 U.S. FOREST SERVICE, and U.S.
 FISH AND WILDLIFE SERVICE,

        Defendants.



       Upon consideration of the parties’ Stipulation requesting a stay of these
proceedings, and the representation that proposed Defendant-Intervenors Idaho Fish and
Game Commission, State of Wyoming, and Safari Club, International, et al., have no
opposition to the requested stay of proceedings, the Stipulation (Dkt. 26) is GRANTED.
All deadlines, including motion deadlines and the telephonic scheduling conference set
for September 19, 2019, are hereby VACATED, with the exception of proceedings
concerning Federal Defendants’ forthcoming motion to dismiss. Defendants must file
their motion by November 15, 2019. If, after the Court resolves the motion, the matter
continues, the parties must file a joint status report within fourteen (14) days of the date
of the Court’s order related to further proceedings, including with regard to the motions

ORDER - 1
        Case 1:19-cv-00203-CWD Document 27 Filed 09/18/19 Page 2 of 2




to intervene. (Dkt. 16, 18, 23.) The motions to intervene (Dkt. 16,18, 23) are hereby
administratively terminated, without prejudice to reinstate or refile the motions
depending upon the claim or claims that remain.


                                                  DATED: September 18, 2019


                                                  _________________________
                                                  Honorable Candy W. Dale
                                                  United States Magistrate Judge




ORDER RE CASE MANAGEMENT - 1
